COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Frank Chalfant V. Brookdale Senior Living Communites, Inc. and
                          Arc Post Oak, L.P., D/B/A The Hampton at Post Oak

Appellate case number:    01-12-00140-CV

Trial court case number: 1106907

Trial court:              270th District Court of Harris County

Date motion filed:        July 10, 2013

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Terry Jennings
                           Acting individually          Acting for the Court

Panel consists of: Justices Jennings, Bland, and Massengale


Date: August 1, 2013